Pfeifer, J.,
dissenting. I dissent from the majority opinion because allowing both Tucker’s statement and Brock’s statements into evidence constituted prejudicial error, which required a reversal of Tucker’s convictions.
I
Coercion can occur in places other than the back seat of a police cruiser or in a stifling hot interrogation room with a single light bulb shining in an accused’s face. The “good cop/bad cop” treatment is not a necessary ingredient in coercing *443an incriminating statement. In this case, we see the coercive effect of the “good cop/good cop” treatment.
In Rhode Island v. Innis (1980), 446 U.S. 291, 301, 100 S.Ct. 1682, 1689-1690, 64 L.Ed.2d 297, 308, the court recognized that subtle persuasion can constitute a form of interrogation:
“[T]he term ‘interrogation’ under Miranda refers not only to express questioning, but also to any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect. The latter portion of this definition focuses primarily upon the perceptions of the suspect, rather than the intent of the police.”
Tucker’s perception obviously was that he was among friends. Garwood and Bailey had taken Tucker from the day room, away from the other prisoners, and into a separate room. They had given him a cigarette and a drink. Tucker believed his statements would be kept just among the three of them. As the court stated further in Innis:
“Any knowledge the police may have had concerning the unusual susceptibility of a defendant to a particular form of persuasion might be an important factor in determining whether the police should have known that their words or actions were reasonably likely to elicit an incriminating response from the suspect.” Id. at 302, 100 S.Ct. at 1690, 64 L.Ed.2d at 308, fn. 8.
Tucker was in an agitated state. The guards knew that he was in that state because he had been viewing Brock’s trial. The majority admits that in the past Tucker had told the guards that it helped him to talk about the crime to get it off his chest and help him sleep. Knowing that Tucker was agitated and that telling his story made him feel better, one guard stated that he would like to hear Tucker’s story. The guards should have known that the request would likely yield an incriminating response. Any doubt should have been resolved when Tucker prefaced his remarks with the admonition that his story would go no further.
The guards’ treatment of Tucker was the functional equivalent of questioning— they took him to a secluded room, made him comfortable, and basically asked him to confess. Tucker was clear that he would not talk if he were not among friends and made it clear that he would tell the guards what happened only if it went no further, i.e., only if what he said would not be used against him in a court of law. I would find that Miranda warnings were required, and that Tucker’s motion to suppress should have been granted.
*444II
The majority seems to agree that the trial court erred in admitting the entirety of Brock’s statements into evidence. The statements, rather than falling under the hearsay exception for statements against interest, were almost entirely in Brock’s interest, blaming the crime on Tucker. Unlike the majority, I do not believe that the remaining evidence against Tucker is overwhelming, and would affirm the appellate court’s granting of a new trial.
Moyer, C.J., concurs in the foregoing dissenting opinion.